In an action to recover damages for personal injuries, the plaintiff appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 12, 1997, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint, and (2) a judgment of the same court, entered March 31, 1997, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
We agree with the Supreme Court’s determination that the defendants were entitled to summary judgment, as it was established as a matter of law that the plaintiff’s negligence was the sole cause of the subject accident.
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Altman and Friedmann, JJ., concur.